Citation Nr: 1708385	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for service-connected history of rheumatic fever.

2.  Entitlement to secondary service connection for anxiety.

3.  Entitlement to an initial evaluation in excess of 50 percent for service-connected depression.

4.  Entitlement to an initial compensable evaluation for service-connected Bell's palsy.

5.  Entitlement to secondary service connection for hypertension.

6.  Entitlement to secondary service connection for urinary incontinence.

7.  Entitlement to secondary service connection for sexual dysfunction.  

8.  Entitlement to secondary service connection for a right knee disability.

9.  Entitlement to secondary service connection for a left shoulder disability.  

10.  Entitlement to secondary service connection for a heart disability.

11.  Entitlement to an initial compensable evaluation for service-connected osteoarthrosis of the left knee.

12.  Entitlement to special monthly compensation based on loss of use of a creative organ.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Appellant served on active duty from November 1958 to October 1960. 

This matter comes before the Board of Appellants' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois, Department of Appellants Affairs (VA) Regional Office (RO).  In July 2011, the RO denied claims for secondary service connection for anxiety, and coronary artery disease, status post quadruple coronary bypass graft, granted service connection for depression evaluated as 30 percent disabling, granted service connection for osteoarthrosis of the left knee, evaluated as noncompensable (0 percent disabling), denied a claim for a compensable rating for service-connected history of rheumatic fever, and denied a claim for a TDIU.  In September 2011, the RO denied claims for secondary service connection for right knee strain, and left shoulder tendonitis.  In October 2011, the RO granted the Veteran's claim for an increased initial evaluation for his service-connected depression, to the extent that it assigned a 50 percent rating.  In September 2013, the RO denied claims for secondary service connection for hypertension, urinary incontinence, and sexual dysfunction, and denied a claim for special monthly compensation for loss of use of a creative organ.  

The Board has recharacterized the claims for coronary artery disease, status post quadruple coronary bypass graft, right knee strain, and left shoulder tendonitis, more broadly, as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

The issues of entitlement to secondary service connection for hypertension, urinary incontinence, sexual dysfunction, a right knee disability, a left shoulder disability, and a heart disability, entitlement to an initial compensable evaluation for service-connected osteoarthrosis of the left knee, entitlement to special monthly compensation based on loss of use of a creative organ, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  In a statement, received in November 2011, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw the issue of entitlement to a compensable rating for service-connected history of rheumatic fever.

2.  The Veteran does not have anxiety that was caused or aggravated by a service-connected disability.   

3.  The Veteran's service-connected major depressive disorder is shown to have been productive of symptoms that include anxiety, panic attacks, and depression; it is not shown to have resulted in occupational and social impairment with deficiencies in most areas.

4.  The Veteran's service-connected Bell's palsy is not shown to be productive of moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a compensable rating for service-connected history of rheumatic fever, by the appellant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection on a secondary basis for anxiety have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. § 3.102, 3.159, 3.310 (2016).

3.  The criteria for an initial evaluation in excess of 50 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9434, 9499 (2016).

4.  The criteria for a compensable rating for history of Bell's palsy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.123, 4.124a, Diagnostic Code 8207 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

A review of the claims folder shows that the Veteran initiated an appeal on the issue of entitlement to a compensable rating for service-connected history of rheumatic fever.  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, in a statement, received in November 2011, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw the issue of entitlement to a compensable rating for service-connected history of rheumatic fever.

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above.  It is dismissed.  The issues of entitlement to secondary service connection for anxiety, hypertension, urinary incontinence, sexual dysfunction, a right knee disability, a left shoulder disability, and a heart disability, entitlement to an initial evaluation in excess of 50 percent for service-connected depression, entitlement to an initial compensable evaluation for service-connected Bell's palsy, entitlement to an initial compensable evaluation for service-connected osteoarthrosis of the left knee, entitlement to special monthly compensation based on loss of use of a creative organ, and entitlement to a TDIU, however, remain on appeal.

II.  Service Connection

The Veteran asserts that service connection is warranted for anxiety on a secondary basis.  He argues that his anxiety has been worsened by his service-connected depression.  See e.g., Veteran's notice of disagreement (VA Form 21-4138), received in July 2011.

For all claims being adjudicated, the Board notes that additional evidence has been received that was not initially accompanied by a waiver of RO review.  See 38 C.F.R. §  20.1304 (2016).  However, upon being notified of this in January 2017, the Veteran indicated that he waived his right to have the RO review this evidence.  Accordingly, a remand for RO consideration is not required.

Service connection is currently in effect for "history of osteoarthritis, rheumatoid arthritis and/or gouty arthritis," chronic kidney disease, depression, right AC (acromioclavicular) osteoarthrosis, history of rheumatic fever, history of Bell's palsy, and osteoarthrosis of left knee.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

With regard to the Veteran's medical history, his service treatment records do not shown any relevant complaints, findings, or diagnoses.  His separation examination report, dated in September 1960, showed that his psychiatric condition was clinically evaluated as normal.  In the associated report of medical history, he did not indicate that he had any relevant symptoms.  See 38 C.F.R. § 4.1 (2016).  

The post-service medical evidence includes VA progress notes, dated beginning in 2009, which note depression.  

A VA mental health C&P (compensation and pension) consultation, dated in February 2011, shows the following: the examiner, a clinical psychologist, reviewed the Veteran's claims file.  The Veteran has been followed for depression by his family physician, Dr. E.P., and has been on medication for that disorder since 2004.  VA progress notes indicate a past medical history that includes depression.  There is no history of hospitalization for psychiatric symptoms.  The Veteran began working construction after separation from service, and a year later he obtained a job with a state department of transportation, where he worked until he medically retired in 1998.  He had no difficulties in his position and admitted that he would still be working if his health would have allowed him to.  He had no issues that interfered with his productivity, efficiency, or reliability at work.  The Veteran denied a history of substance abuse.  He slept eight to nine hours a night, and admitted that he is not really motivated to do too much during the day.  He mostly watches television and naps during the day.  He stated that his family relationships are very good and very close.  He denied having close friends, or hobbies, and stated that he mostly devoted his time and efforts to his grandchildren.  He reported that he sometimes felt "restless" and that nothing would calm him down; the examiner noted that "this does not sound like panic attack symptoms to this examiner."  The Axis I diagnosis was depression.  The examiner noted that the Veteran may have had depressive symptoms as early as 1998, just prior to his retirement.  

The claims file includes two statements from a private physician, Dr. E.P., dated in August 2011 and January 2012.  In the August 2011 statement, Dr E.P. indicates that the Veteran is being treated for depression.  In the January 2012 statement, he reports that the Veteran has symptoms that include depression, insomnia, and anxiety attacks.  He further stated that the Veteran "cannot sleep at night due to his nerves," and that his "depression also stems from his nerves."  

A VA mental disorders disability benefits questionnaire (DBQ), dated in July 2013, shows that the examiner, a psychologist, indicated that the Veteran's VA medical record had been reviewed.  The Veteran reported that he is retired, that he sees his children one to four times a month, that he sees his brother two to three times per month, and that he sees his grandchildren once or twice a week.  On a daily basis, he reported that he often went into town to do errands, such as paying the electric bill.  He also reported that he went to church, and that he has one or two friends, who he sees irregularly, but talks to on the phone about twice a month.  He stated that he was a loner and that he did not want to associate with people.  He complained of panic attacks which caused him not to want to watch television or do anything for an hour or two.  In another part of the report, he described his panic attacks as following waking up at night and realizing that he has not been breathing.  His panic attacks were noted to "virtually always" be triggered by periods of apnea when he wakes up at night, and it was stated that this occurs about once every three months or so.  It was noted that he has not received any sort of psychotherapy or psychoeducational work in addition to his medications.  The Veteran's symptoms were noted to include depressed mood, anxiety, panic attacks that occur weekly or less often, mild memory loss, and suicidal ideation.  The Axis I diagnoses were major depressive disorder, currently in sustained partial remission due to treatment, and panic disorder, characterized by panic attacks approximately once every three months, usually triggered by sleep apnea.  

The Board finds that the evidence is insufficient to show that the Veteran currently has diagnosed anxiety disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131 an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The February 2011 and May 2013 VA examination reports both show that the examiners indicated that the Veteran does not have an anxiety disorder.  These examination reports are considered highly probative on this issue, as they are shown to have been based on a review of the Veteran's medical records, and as they are accompanied by sufficient explanations and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Although the Board has considered the August 2011 and January 2012 statements from Dr. E.P., his associated treatment reports primarily show treatment for orthopedic and other (non-psychiatric) symptoms; they do not contains findings or diagnoses noting anxiety, or an anxiety disorder.  The Board therefore finds that the VA examination reports, as well as the other medical evidence of record,  to include Dr. E.P's own treatment records, are sufficient to show that while the Veteran may have some anxiety symptoms, he does not have a diagnosed anxiety disorder.  Accordingly, while there are some indications of this problem, as noted above, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

Although the disability in issue has been characterized as anxiety, the Board has also considered whether or not service connection may be warranted for the Veteran's diagnosed panic attacks.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, there is no competent evidence to show that the Veteran's panic attacks were either caused by his service, or that they were caused or aggravated by his service-connected major depressive disorder, or any other service-connected disability.  In this regard, the July 2013 VA examiner indicated that the Veteran's panic attacks are related to his sleep apnea; service connection is not currently in effect for sleep apnea.  Accordingly, service connection for panic attacks is not warranted on any basis.  38 C.F.R. §§ 3.303, 3.310.

The issue on appeal is based on the Veteran's contention that anxiety has been caused or aggravated by a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  Two VA examinations have been performed, and they weigh against the claim, as they do not show that the Veteran has been found to have a diagnosed anxiety disorder, nor do they show that an anxiety disorder was caused or aggravated by a service-connected disability.   

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that service connection is warranted for anxiety.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107 (b).

III.  Increased Initial Evaluation - Increased Rating

The Veteran is seeking entitlement to an initial evaluation in excess of 50 percent for his service-connected depression, and a compensable rating for service-connected history of Bell's palsy.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2016).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

A.  Major Depressive Disorder

In July 2011, the RO granted service connection for major depressive disorder, evaluated as 30 percent disabling, with an effective date of October 20, 2010.  

The Veteran appealed the issue of entitlement to an initial evaluation in excess of 30 percent.  

In October 2011, the RO granted the Veteran's increased initial evaluation claim, to the extent that it assigned a 50 percent rating, with an effective date of October 20, 2010.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's major depressive disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Codes (DC) 9499-9434.  See 38 C.F.R. § 4.27 (2016) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted psychiatric disorder is the service-connected disorder, and it is rated as if the residual condition is major depressive disorder, under DC 9434.  

Major depressive disorder is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130. 

Under the General Rating Formula, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when a service connected psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2014). The regulation has been changed to reflect the current DSM, the DSM-V.  However, as this appeal was certified to the Board prior to the effective date for this change, DSM-IV is applicable to this claim.  See 70 Fed. Reg. 45,093-94 (Aug. 4, 2014).    

The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

In addition to the medical evidence discussed in Part II, the relevant medical evidence is summarized as follows: 

The post-service medical evidence includes VA progress notes, dated beginning in January 2009, which note depression, and that the Veteran felt depressed and anxious.  No homicidal or suicidal ideation was noted.  His medications included Citalopram, 20 milligrams (mg.) daily.  In May and December of 2010, depression screens were negative.  During both visits, the Veteran denied suicidal or homicidal ideation, and he denied feeling depressed.   

A VA mental health C&P (compensation and pension) consultation, dated in February 2011, shows the following: the examiner reviewed the Veteran's claims file.  The Veteran reported having some depression in association with ending his employment in 1998 due to physical problems.  He was currently married to his first wife; they have been married for 45 years.  He ate and watched television, or napped, until after lunch, and then walked about a quarter of a mile before returning home and napping again and watching more television.  After dinner, he watched television until he went to bed around 9 p.m.  He complained that he did not feel rested in the morning, and that he was not interested in anything.  He denied homicidal ideation, intent or plans.  On examination, he was clean and neatly groomed.  Hygiene was very good.  Mood was good.  Psychomotor activity, speech, and thought content were unremarkable.  He was cooperative, friendly, relaxed and attentive.  Affect was normal and appropriate.  There were no delusions or hallucinations.  Judgment was intact.  For insight, he understood that he has a problem.  Thought processes were logical and goal-directed.  He was oriented times three.  No inappropriate behavior, or obsessive or ritualistic behavior, was noted, reported or documented.  He denied impulsivity.  Remote, recent, and immediate memory was normal.  The Axis I diagnosis was depression.  The Axis V diagnosis was a GAF score of 57.   The examiner noted that the Veteran's symptoms impacted his social functioning "somewhat," and that they are productive of an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactorily functioning (routine behavior, self care, and conversation normal).
  
The claims file includes two statements from a private physician, Dr. E.P., dated in August 2011 and January 2012.  In the August 2011 statement, Dr E.P. indicates that the Veteran is being treated for chronic kidney disease, osteoarthritis, and depression.  He indicated that the Veteran is totally disabled due to these conditions.  In January 2012, Dr. E.P. stated that he has treated the Veteran for chronic kidney disease, osteoarthritis, depression, insomnia, and anxiety attacks.  He stated the following: the Veteran cannot sleep at night due to his nerves, therefore, he is very fatigued the following day which affects his ability to work.  His depression also stems from his nerves which in turn, again, affect his ability to work.  The osteoarthritis makes his body hurt making working a very difficult.  He concluded, "In my opinion the above patient is totally disabled due to these conditions."  

The Board notes that the claims file also includes statements and treatment reports from Dr. E.P. dated between 2007 and 2012.  

A June 2013 VA progress note shows that a depression screen was negative.  

A VA mental disorders DBQ, dated in July 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported that he got up as often as four times a night to use the bathroom, and that he has polyuria.  The Veteran was noted to have symptoms that included irritability, a reduced interest in activities, dysphoric and depressed mood, anxiety, panic attacks that occur weekly or less often, and suicidal ideation.  It was noted that he rarely went out with his wife into the community to do social things, but that he does have contact with other people while doing errands, or on the phone.  He has lots of contact with his children and grandchildren.  On examination, he was calm, pleasant, and he interacted with other veterans waiting in the hall in a pleasant and sociable manner.  He was attentive, alert, cooperative, and he did not appear to be in acute distress.  There was no impairment of thought process or communication.  There were no delusions, hallucinations, or other gross symptoms of active psychosis.  There was no grossly inappropriate behavior.  He complained of some suicidal ideation during extended panic attacks, and having some homicidal thoughts.  There was no intent associated with his suicidal or homicidal ideation.  Personal hygiene and grooming were good.  Basic activities of daily living were generally within normal limits.  He was well-oriented to person, place, and time.  He complained of some minor memory problems "that do not seem to by symptomatic of an amnestic disorder or dementia."  He did not report obsessive, ritualistic, or compulsive behavior patterns.  Rate and flow of speech was within normal limits.  There were no irrelevant, illogical, or obscure speech patterns.  He had a dysphoric negative mood and irritability, although his mood in session was well within normal limits.  Affect was appropriate to content of his speech.  He had occasional difficulties falling asleep, but in general his sleep appears to be within normal limits for someone his age.  No other major symptoms were reported.  It was noted that he has not received any sort of psychotherapy or psychoeducational work in addition to his medications.  The Veteran's symptoms were noted to include depressed mood, anxiety, panic attacks that occur weekly or less often, mild memory loss, and suicidal ideation.  The Axis I diagnoses were major depressive disorder, currently in sustained partial remission due to treatment, and panic disorder, characterized by panic attacks approximately once every three months, usually triggered by sleep apnea.  The Axis V diagnosis was a GAF score of 59.  The examiner indicated that the Veteran's symptoms are productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner indicated that 80 percent of the Veteran's symptoms were attributable to his major depression, and that 20 percent of his symptoms were attributable to his panic disorder.  The examiner stated that his "impairment is mild to moderate at most."

A VA progress noted, dated in August 2013, notes that the Veteran complained of feeling depressed, and having low energy level for years, and that his symptoms were getting worse.  In the past he was taking Meprobamate "which was helping."  It was noted that he sleeps well.  The report notes the following: sensorium and attention span were normal.  Recent and past memory were adequate.  Affect was normal.  Mood was depressed.  Insight and judgment were appropriate.  Flow of thoughts, behavior, and intellect, and content of thoughts, were normal.  There were no suicidal or homicidal plans or thoughts.  Hallucinations and delusions were absent

The Board finds that the criteria for an initial evaluation in excess of 50 percent have not been met.  The findings during the relevant time period on appeal, and the lack of evidence of such symptoms as suicidal ideation or homicidal ideation with plan or intent, delusions, or hallucinations, or other psychiatric symptoms of sufficient severity, do not warrant the conclusion that the criteria for an evaluation in excess of 50 percent have been met.  The Veteran's GAF scores of 57 and 59 are evidence of no more than moderate symptoms.  See QRDC DSM-IV.  Both the February 2011 and July 2013 VA examiners indicated that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This most closely corresponds to no more than a 30 percent evaluation under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Furthermore, the July 2013 VA DBQ indicates that the Veteran's disability was manifested by impairment that is "mild to moderate at most."  The examiner characterized the Veteran's major depressive disorder as "currently in sustained partial remission due to treatment."  Although the Veteran has some social impairment, he has been married to his wife for more than 40 years, and he appears to run errands in town regularly, and to socialize regularly with his children and grandchildren.  With regard to employment, the evidence clearly shows that the Veteran quit working in 1998 due to physical symptoms.  The statements of Dr. E.P. have been considered, however, they are insufficiently supported by associated findings.  In addition, they show that he concluded that the Veteran is unemployable due to the combined effect of at least three conditions, two of which do not involve a psychiatric disorder.  As a final matter, notwithstanding the July 2013 VA examiner's conclusion that 80 percent of the Veteran's symptoms were attributable to his major depression, and that 20 percent of his symptoms were attributable to his panic disorder, the Board stresses that it has not attempted to dissociate any psychiatric symptoms from the Veteran's service-connected disability.  Mauerhan.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 50 percent under DC 9434.  See 38 C.F.R. § 4.7; Vazquez-Claudio.

B.  Bell's Palsy

In February 1961, the RO granted service connection for Bell's palsy, evaluated as noncompensable.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105 (c) (West 2015). 

In October 2010, the Veteran filed a claim for a compensable rating.  In July 2011, the RO denied the claim.  The Veteran has appealed.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

The RO has evaluated the Veteran's Bell's palsy as  noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8207 (paralysis of the seventh (facial) cranial nerve). 

Under DC 8207, a 10 percent rating is warranted for moderate incomplete paralysis of the seventh (facial) cranial nerve. 

The medical evidence includes a VA neurological disorders examination report, dated in March 2011, which shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran had Bell's palsy in 1958, and he hasn't had any problems since then.  He does not have any residuals.  The Veteran states that his symptoms have completely resolved.  It was noted that he "is not claiming an increase."  On examination, there was no facial paralysis.  The Veteran had normal sensation on both sides of his face.  The diagnosis was history of Bell's palsy, resolved with no residuals.  

VA progress notes show that in February 2013, the Veteran's cranial nerves II-XII were noted to be grossly intact.  Speech and expression were within normal limits.  There were no focal motor or sensory deficits present.  Sensation was intact to touch and pain.  

A VA progress note, dated in August 2013, contains findings essentially identical to those recorded in February 2013.  This report also shows that on examination, there was no weakness, paralysis, paresis, or tremor.  

The Board finds that the Veteran's condition is not shown to have been manifested by moderate incomplete paralysis of the seventh (facial) cranial nerve such that a compensable rating is warranted.  The evidence indicates that the Veteran's Bell's palsy has resolved, without residual.  There are no findings of such symptoms as (for example) facial paralysis, or impairment of muscle function or sensation in the face, to show that his Bell's palsy has been active during the time period in issue, or that it has been productive of any residual.  Based on the foregoing, the Board finds that overall, the evidence does not show that the Veteran's Bell's palsy is manifested by symptomatology that more nearly approximates the criteria for a compensable rating under DC 8207, and that the preponderance of the evidence is against a compensable rating.  

C.  Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased/compensable ratings for his major depressive disorder, and Bell's palsy.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  However, with regard to his Bell's palsy, in March 2011 he reported that his symptoms had completely resolved, and this is supported by the lack of findings associated with this disability.  With regard to the claim for an increased evaluation for major depressive disorder, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), as appropriate, and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's ratings should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of either of the claimed disabilities such that an increased/compensable rating is warranted.  

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected major depressive disorder, and Bell's palsy, are adequate.  With regard to Bell's palsy, this condition has been found to be resolved; no residual symptomatology, and no degree of paralysis, are shown, as contemplated by DC 8207.  With regard to major depressive disorder, as noted, Vazquez-Claudio directs the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impact his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that either of these disabilities have resulted in any hospitalization during the time period in issue.  The Veteran is shown to have quit working in 1998 due to physical symptoms unrelated to either of the disabilities on appeal.  To the extent that Dr. E.P. has asserted that the Veteran is unemployable, the probative value of his statements has been discussed, infra.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, this issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

IV.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  In a memorandum, dated in July 2009, the RO determined that no additional records from Scott Air Force Base are available.  The Veteran has been afforded examinations for his claims involving anxiety, major depressive disorder, and Bell's palsy.   

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for anxiety is denied.

An initial evaluation in excess of 50 percent for service-connected major depressive disorder is denied.

A compensable rating for service-connected history of Bell's palsy is denied.


REMAND

The Board first notes that the claims for service connection being remanded are all presented solely on a secondary basis.  38 C.F.R. § 3.310.

Service connection is currently in effect for "history of osteoarthritis, rheumatoid arthritis and/or gouty arthritis," chronic kidney disease, depression, right AC (acromioclavicular) osteoarthrosis, history of rheumatic fever, history of Bell's palsy, and osteoarthrosis of left knee.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008), the U. S Court of Appeals for Veterans Claims (Court) held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Id. at 302. 

With regard to the claim for a heart disability, in March 2011, the Veteran was afforded a VA examination, and an etiological opinion was obtained in which it was concluded that the Veteran's heart condition had not been caused by his service-connected kidney disability.  

With regard to the claims for secondary service connection for a right knee disability, and a left shoulder disability, in August 2011, the Veteran was afforded an examination.  The examiner concluded that the Veteran's chronic right knee strain, and left shoulder tendonitis, were "not related" to his migratory arthritis (as diagnosed in an August 2009 VA examination report), and that there was no evidence of right knee or left shoulder arthritis.  

With regard to the claims for secondary service connection for hypertension, urinary incontinence, and sexual dysfunction, in July 2013, the Veteran was afforded examinations by a VA physician (Dr J.R.).  

In September 2013, the RO noted that, contrary to VA regulations, the Veteran's claims file had not been made available to Dr. J.R. in association with the July 2013 examinations.  The RO requested that the Veteran's claims file be reviewed, and that addendum opinions be provided; the RO's request was not specifically directed to Dr. J.R.  

In September 2013, addendum opinions were obtained that were not in favor of any of the claims.  The signature of the medical expert is difficult to read, but it does not appear to be the signature of Dr. J.R.  

The Board finds that a remand is required for supplemental opinions.  Briefly stated, in each case, the March 2011, August 2001, and September 2013 opinions either failed to discuss the possibility of secondary service connection based on causation, or aggravation, of a nonservice-connected disability by a service-connected disability, and/or failed to provide an adequate explanation or rationale for the conclusion.  Id.; see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed Cir. 2000); El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  

With regard to the claim for an initial compensable evaluation for service-connected osteoarthrosis of the left knee, the most recent examination report of record for the left knee is a VA disability benefits questionnaire, dated in July 2013.  This report shows that it does not include any testing for pain on passive motion, or specify ranges of motion on weight-bearing and non-weight-bearing for both the joint in question or the paired joint.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his left knee disability in accordance with Correia. 

With regard to the claims for special monthly compensation based on loss of use of a creative organ, and entitlement to a TDIU, these issues are "inextricably intertwined" with the issues being remanded, and these issues must be decided together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2016).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant symptoms after 2013, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records. 

If possible, the Veteran himself should submit these records himself to expedite this case. 

2.  After the development requested in the first paragraph of this remand has been completed, return the file to the examiner who conducted the March 2011 VA heart examination. 

The examiner must be notified that service connection is currently in effect for: "history of osteoarthritis, rheumatoid arthritis and/or gouty arthritis," chronic kidney disease, depression, right AC (acromioclavicular) osteoarthrosis, history of rheumatic fever, history of Bell's palsy, and osteoarthrosis of left knee.  

After review of the record, the examiner must provide an opinion whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any heart disability was caused or aggravated by a service-connected disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

Rationales for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  In the event that the examiner who conducted the Veteran's March 2011 VA heart examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any heart disability found. 

The questions set forth above must be answered.  The claims folder should be made available to the examiner. All indicated studies/tests should be performed and all findings should be reported in detail.

4.  After the development requested in the first paragraph of this remand has been completed, return the file to the examiner who conducted the August 2011 VA joints examination. 

The examiner must be notified that service connection is currently in effect for: "history of osteoarthritis, rheumatoid arthritis and/or gouty arthritis," chronic kidney disease, depression, right AC (acromioclavicular) osteoarthrosis, history of rheumatic fever, history of Bell's palsy, and osteoarthrosis of left knee.  

After review of the record, the examiner must provide an opinion whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any right knee, or left shoulder, disability was caused or aggravated by a service-connected disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

Rationales for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  In the event that the examiner who conducted the Veteran's August 2011 VA joints examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any right knee, or left shoulder, disability found. 

The questions set forth above must be answered.  The claims folder should be made available to the examiner. All indicated studies/tests should be performed and all findings should be reported in detail.

6.  After the development requested in the first paragraph of this remand has been completed, return the file to the examiner who conducted the July 2013 VA urinary tract, male reproductive system, and hypertension examinations (Dr. J.R.). 

The examiner must be notified that service connection is currently in effect for: "history of osteoarthritis, rheumatoid arthritis and/or gouty arthritis," chronic kidney disease, depression, right AC (acromioclavicular) osteoarthrosis, history of rheumatic fever, history of Bell's palsy, and osteoarthrosis of left knee.  

After review of the record, the examiner must provide an opinion whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has hypertension, urinary incontinence, or sexual dysfunction, that was caused or aggravated by a service-connected disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

Rationales for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7.  In the event that the examiner who conducted the Veteran's July 2013 VA urinary tract, male reproductive system, and hypertension examinations (Dr. J.R.) is not available, schedule the Veteran for appropriate VA examination(s) with another examiner(s) in order to ascertain the nature and etiology of any hypertension, urinary incontinence, and sexual dysfunction, found. 

The questions set forth above must be answered.  The claims folder should be made available to the examiner. All indicated studies/tests should be performed and all findings should be reported in detail.

8.  Schedule the Veteran for an examination of his left knee, in order to determine the current level of severity of his left knee osteoarthrosis.  

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable), for both the joint in question and the paired joint.  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  Correia.

b) The examiner must provide an opinion as to the severity of the Veteran's left knee symptoms and how those symptoms impact the Veteran's occupational functioning. 

9.  Then, readjudicate the issues on appeal, to include the claims for special monthly compensation based on loss of use of a creative organ, and entitlement to a TDIU.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


